                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

SANDY ROBLES,
individually and on behalf of
all others similarly situated,

                  Plaintiff,                       CASE NO. 18-cv-1809-DEJ

         v.

BRUNSWICK CORPORATION d/b/a
MERCURY MARINE,

                  Defendant.


     JOINT STIPULATION TO AMEND DEADLINE FOR DEFENDANT’S
 RESPONSE TO PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION


         Plaintiff, by and through her attorneys, Hawks Quindel, S.C., and Defendant

Brunswick Corporation, d/b/a Mercury Marine, by and through its attorneys,

Quarles & Brady, LLP, (collectively “Parties”), submit this Joint Stipulation to

Amend the Deadline for Defendant’s Response to Plaintiff’s Motion for Conditional

Certification. In support of this Stipulation, Parties state as follows:

         1.       Parties have agreed to extend the deadline for Defendant to file its

response to Plaintiff’s Motion for Conditional Certification from June 21, 2019 to

July 10, 2019.

         2.       Parties are not seeking these amendments to cause any undue delay

but rather to allow sufficient time for outstanding discovery pertinent to such

deadlines.

         3.       Parties are not seeking any other changes in the scheduling order.

QB\58091126.1

              Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 1 of 2 Document 33
         Dated this 20th day of June 2019.


 Respectfully submitted,                      Respectfully Submitted,

 Electronically signed by Sean M. Scullen     Electronically signed by Larry A. Johnson
 Sean M. Scullen, SBN 1034221                 Larry A. Johnson, SBN 1056619
 sean.scullen@quarles.com                     ljohnson@hq-law.com
 Steven M. Kruzel, SBN 1086539                Summer H Murshid, SBN 1075404
 steven.kruzel@quarles.com                    smurshid@hq-law.com
                                              Timothy P. Maynard, SBN 1080953
                                              tmaynard@hq-law.com

 Quarles & Brady LLP                          Hawks Quindel, S.C.
 411 East Wisconsin Avenue                    222 E Erie Street, Suite 210
 Suite 2350                                   P.O. Box 442
 Milwaukee, WI 53202-4426                     Milwaukee, WI 53202-0442
 (414) 277-5645 (office)                      (414) 271-8650 (office)
 (414) 978-8863 (facsimile)                   (414) 271-8442 (facsimile)

 Attorneys for Defendant                      Attorneys for Plaintiff




                                      Page 2 of 2

QB\58091126.1

           Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 2 of 2 Document 33
